 



EXHIBIT 10.13A
FIRST AMENDMENT
TO
2005 CREDIT AGREEMENT
(Revolving Loans)
     This First Amendment to2005 Credit Agreement (Revolving Loans) (“Amendment
Agreement”) is made November 18, 2005, to be effective as of the Effective Date,
by and among CHS Inc., a Minnesota cooperative corporation (“Borrower”), CoBank,
ACB (“CoBank”) as the Administrative Agent for the benefit of the present and
future Syndication Parties (in that capacity “Administrative Agent”), and the
Syndication Parties signatory hereto, including CoBank in such capacity (each a
"Syndication Party” and collectively, the “Syndication Parties”).
RECITALS
     A. Borrower, CoBank, and the Syndication Parties signatory thereto entered
into that certain 2005 Amended and Restated Credit Agreement (Revolving Loans)
dated as of May 19, 2005 (as it may be amended from time to time, the “Credit
Agreement”).
     B. The parties hereto desire to amend the Credit Agreement as hereinafter
set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
the definition given to them in the Credit Agreement if defined therein.
     2. Amendments to Credit Agreement. The parties hereto agree that the Credit
Agreement shall be amended as follows as of the Effective Date:
     2.1 Clause (k) of Section 13.8 is hereby amended in its entirety to read as
follows:
     (k) Investments, in addition to those permitted by clauses (a) through
(j) above, in an aggregate amount not exceeding $175,000,000.00.
     2.2 Exhibit 13.8(f) is replaced by Exhibit 13.8(f) attached hereto.
     3. Borrower’s Representations. Borrower hereby represents and warrants
that, after giving effect to this Amendment Agreement and the transactions
contemplated hereby, no Potential Default or Event of Default has occurred and
is continuing under the Credit Agreement or other Loan Documents.
     4. Effective Date. This Amendment Agreement shall become effective on the
date (“Effective Date”), that the Administrative Agent receives (a) an original
copy of this Amendment Agreement (or original counterparts thereof) duly
executed by each party hereto; and (b) payment by wire transfer of each of the
costs, expenses described in Section 5 hereof.

 



--------------------------------------------------------------------------------



 



Upon the satisfaction of all conditions precedent hereto, the Administrative
Agent will notify each party hereto in writing and will provide copies of all
appropriate documentation in connection herewith.
     5. Costs; Expenses and Taxes. Borrower agrees to reimburse the
Administrative Agent on demand for all out-of-pocket costs, expenses and charges
(including, without limitation, all fees and charges of external legal counsel
for the Administrative Agent) incurred by the Administrative Agent in connection
with the preparation, reproduction, execution and delivery of this Amendment
Agreement and any other instruments and documents to be delivered hereunder.
     6. General Provisions.
     6.1 The Credit Agreement, except as expressly modified herein, shall
continue in full force and effect and be binding upon the parties thereto.
     6.2 Borrower agrees to execute such additional documents as the
Administrative Agent may require to carry out or evidence the purposes of this
Amendment Agreement.
     6.3 The execution, delivery and effectiveness of this Amendment Agreement
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Syndication Party under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents, and the
Credit Agreement, as expressly modified hereby, and each other Loan Document are
hereby ratified and confirmed and shall continue in full force and effect and be
binding upon the parties thereto. Any direct or indirect reference in the Loan
Documents to the “Credit Agreement” shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment Agreement.
     7. Governing Law. This Amendment Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.
     8. Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties to this Amendment Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Amendment Agreement by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Amendment Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment Agreement.
[EXECUTION PAGES BEGIN ON THE NEXT PAGE].

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement (Revolving Loans) to be executed by their duly authorized
officers as of the Effective Date.

            BORROWER:


CHS INC., a cooperative corporation formed under the
laws of the State of Minnesota
      By:           Name:   John Schmitz        Title:   Executive Vice
President and Chief Financial Officer     

            ADMINISTRATIVE AGENT:


COBANK, ACB
      By:           Name:   Michael Tousignant        Title:   Vice President   
 

3



--------------------------------------------------------------------------------



 



            SYNDICATION PARTIES:





CoBank, ACB
      By:           Name:   Michael Tousignant        Title:   Vice President   
 

            The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch
      By:           Name:           Title:        

            SunTrust Bank
      By:           Name:           Title:        

            Bank of America, N.A.
      By:           Name:   Daniel Petrik        Title:   Vice President     

            Wells Fargo Bank, National Association
      By:           Name:   Jacqueline Ryan        Title:   Vice President/Sr.
Banker   

4



--------------------------------------------------------------------------------



 



         

            BNP Paribas
      By:           Name:   Marcie Weiss        Title:   Managing Director     

                  By:           Name:   Chris Chapman        Title:   Director 
   

            Harris Bank N.A. (f/k/a Harris Trust and Savings Bank)
      By:           Name:           Title:        

            Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International” New York Branch
      By:           Name:           Title:        

                  By:           Name:           Title:        

            Deere Credit, Inc.
      By:           Name:   Jack Harris        Title:   Manager Credit
Operations/Administration   

5



--------------------------------------------------------------------------------



 



         

            U.S. Bank National Association
      By:           Name:   Kathi L. Selimshayev        Title:   Assistant Vice
President     

            Natexis Banques Populaires
      By:           Name:   Stephen Jendras        Title:   Vice President     

                  By:           Name:   Guillaume de Parscau        Title:      
 

            Fortis Capital Corp.
      By:           Name:   Edward Aldrich        Title:   Director     

            The Bank of Nova Scotia
      By:           Name:           Title:        

            Calyon New York Branch
      By:           Name:   Lee E. Greve        Title:   Managing Director,
Deputy Manager     

                  By:           Name:   Thomas P. Gillis        Title:  
Managing Director     

         

6



--------------------------------------------------------------------------------



 



                                   

            National City Bank of Indiana
      By:           Name:   Christopher A. Susott        Title:   Vice
President     

            M&I MARSHALL & ILSLEY BANK
      By:           Name:           Title:        

                  By:           Name:           Title:        

            Farm Credit Services of America, PCA
      By:           Name:   Steven L. Moore        Title:   Vice President     

            ING Capital LLC
      By:           Name:           Title:        

            UFJ BANK LIMITED
      By:           Name:           Title:      

7



--------------------------------------------------------------------------------



 



         

            Comerica Bank
      By:           Name:   Timothy O'Rourke        Title:   Vice President     

            AgStar Financial Services, PCA
      By:           Name:   Troy Mostaert        Title:   Vice President     

            AgFirst Farm Credit Bank
      By:           Name:   Bruce B. Fortner        Title:   Vice President     

            U.S. AgBank,FCB
      By:           Name:   Travis Ball        Title:   Vice President     

8